DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed July 29, 2022 has been entered. Applicant amended claims 1-7 and 13-20. Accordingly, claims 1-20 remain pending.
	Applicant’s amendment to the abstract, drawings, and specification overcomes the objections to the abstract, drawings, and specification. Therefore, the abstract objection, the drawings objection, and the specification objection of July 13 2022 are withdrawn.
	Applicant’s amendment to the claims overcomes the 35 USC 112(b) rejection except for the 35 USC 112(b) rejection of claims 15-16; therefore, the 35 USC 112(b) rejection of July 13 2022 is withdrawn for all claims cited in the office action of July 13 2022, except for 35 USC 112(b) rejection of claims 15-16.

Response to Arguments
Applicant’s arguments, see page 11, filed July 29 2022, with respect to the abstract objection, the drawing objection, and the specification objection have been fully considered and are persuasive. The abstract objection, the drawings objection, and the specification objection of July 13 2022 have been withdrawn. 
Applicant’s arguments, see page 12, filed July 29 2022, with respect to 35 USC 112(b) rejection have been fully considered and are persuasive, except for the 35 USC 112(b) rejection of claims 15-16. Claim 15 still has lack of antecedent basis of “the at least one part within the region”.  Accordingly, the 35 USC 112(b) rejection of July 13 2022 is withdrawn for all claims cited in the office action of July 13,2022, except for 35 USC 112(b) rejection of claims 15-16.
 
Applicant’s arguments pertaining to the generation of an application model, see pages 12-14, filed July 29, 2022, with respect to the 35 USC 102 rejection(s) of claim(s) 1-3, 5, 7, 9-10, 12-16, and 18 under Ribani et al US 20190075218 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Feng et al US 20160055393.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 15-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 15 recites the limitation "the at least part within the region " in line3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 is rejected to under 35 USC 112(b) because said claim depends on claim 15.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribani et al US 20190075218 (hereinafter Ribani) in view of Feng et al US 20160055393 (hereinafter Feng).

As to claim 1, Ribani teaches a method (Figure 4) of preventing sensitive information from being recorded (paragraph 8 discloses the present disclosure provides a method for the hiding of sensitive data prior to printing the image document or sending the image document to cloud-based storage; sending/saving the image document to cloud-based storage is recited in paragraph 43), the method comprising, by a computer processor (Figure 3 shows the processor which the method is executed on, see paragraphs 24-25): 
receiving an image of a region of a computer monitor (Figure 4 step 442 “Receiving a scan of a document at a device” and step 444 “Displaying the scan of the document via a graphical user interface on the device”, see paragraphs 36-37; paragraph 44 discloses the scanned document on the GUI may be in the form of an image), the region including information presented by an application (paragraph 8 discloses the preview of document is presented via the GUI);
 identifying at least one part of the region (paragraph 20 discloses the device may identify the location of sensitive data automatically; paragraph 37 discloses the user may view/identify the scan portion of the image document on the GUI); 
determining whether or not the at least one part includes sensitive information(Figure 4, reference number 446 “Determining, using a processor on the device, the document contains sensitive data”; paragraph 38); 
if the at least one part includes sensitive information then: automatically concealing the sensitive information in the image to thus generate a modified image (Figure 4, reference number 448 “Hiding, using the processor, the sensitive data in response to receiving a command via the graphical user interface to hide the sensitive data”; paragraph 38 reveal the device may automatically hide the sensitive data ); and 
providing the modified image to a recorder (paragraph 43 discloses the modified scanned document is sent to cloud-based storage).
Ribani does not teach generating an application model that identifies the application by automatically determining a respective position or location of the at least one part of the region and concealing the sensitive information in the image based on the application model.
Feng teaches generating an application model (paragraph 36 discloses generating a predetermined image template which is a model; paragraph 30 also reveal that the image templates can also be prestored in the system. For example,  a received input image that is a credit card corresponds to a pre-stored or generated credit card template. The image template has a feature region and specific information region stored) that identifies the application by automatically determining a respective position or location of the at least one part of the region (paragraph 36 reveals that in generating the image template, boundaries and relative positions of the featured region/ at least one part of the region is identified; paragraph 30 reveal that matching is done with the image and the predetermined image template based on the identified boundaries/locations to determine a specific information region of the image.  Paragraph 30 reveals a received input image that is a credit card corresponds to a pre-stored or generated credit card template. The image template has a feature region and specific information region stored, which is compared with the received image) and concealing the sensitive information in the image based on the application model (paragraph 30 reveal that the region contains sensitive information and processing is performed on the specific information region of the image based on the matched predetermined image template. The processing includes performing pseudo digital/alphabet processing on the region, or performing fuzzy processing; paragraph 4 reveal that the processing method of the invention covers the sensitive information).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify/update Ribani’s system for concealing sensitive information with Feng’s teachings of image templates such that sensitive information that is being transmitted, read, or stored by a front- end system via an application program is automatically covered/concealed (paragraph 4 of Feng). 
In addition, the combination of Ribani in view of Feng do not specify  automatically determining a respective position or location. However, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).
                It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the generated templates of Feng to have automatically identified boundaries and relative positions of the featured regions because provision of an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art as specified in Venner.

As to claim 2, the combination of Ribani in view of Feng teaches comprising identifying a location of the at least one part of the region based on a relative location of the at least one part of the region (Feng: Figure 6 and paragraph  30 reveal that identifying a location of the at least part of the region is based on a relative location region of the template/model. Ribani: paragraph 20 discloses the device may identify the location of at least one part/part that has sensitive data within the scanned region/document based on the relative location of the scanned document; paragraph 37 discloses the user may view/identify the scan area/portion of the image document on the GUI).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify/update Ribani’s system for concealing sensitive information with Feng’s teachings of image templates such that sensitive information that is being transmitted, read, or stored by a front- end system via an application program is automatically covered/concealed (paragraph 4 of Feng). 
In addition, the combination of Ribani in view of Feng do not specify  automatically determining a respective position or location. However, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).
                It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the generated templates of Feng to have automatically identified boundaries and relative positions of the featured regions because provision of an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art as specified in Venner.

As to claim 3, the combination of Ribani in view of Feng teaches comprising recalculating the location of the at least one part  of the region upon detecting a change of dimensions of the region (Feng: paragraph 36 reveal calculating a pixel-distance between the featured region and the boundaries and determining a pixel-based size of the feature region. Ribani: paragraphs 19-20 disclose recalculating the location of the at least one part upon detecting a change of dimensions of the region is done by the zooming in or zooming out feature of the scanned image document which change the dimension of the viewed region on the GUI).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify/update Ribani’s system for concealing sensitive information with Feng’s teachings of image templates such that sensitive information that is being transmitted, read, or stored by a front- end system via an application program is automatically covered/concealed (paragraph 4 of Feng). 
In addition, the combination of Ribani in view of Feng do not specify  automatically determining a respective position or location. However, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).
                It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the generated templates of Feng to have automatically identified boundaries and relative positions of the featured regions because provision of an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art as specified in Venner.

As to claim 4, the combination of Ribani in view of Feng teaches wherein identifying the at least one part is based on a  respective position or location of a title (Feng: Figure 6, feature region 1 in the template shown corresponds to identifying the at least one part based on the respective position or location of a title).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify/update Ribani’s system for concealing sensitive information with Feng’s teachings of image templates such that sensitive information that is being transmitted, read, or stored by a front- end system via an application program is automatically covered/concealed (paragraph 4 of Feng). 
In addition, the combination of Ribani in view of Feng do not specify  automatically determining a respective position or location. However, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).
                It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the generated templates of Feng to have automatically identified boundaries and relative positions of the featured regions because provision of an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art as specified in Venner.

As to claim 5, the combination of Ribani in view of Feng teaches wherein determining the at least one part of the region contains sensitive information is based on identifying presence of information in the at least one part (Ribani: paragraph 38 discloses the processor determine the sensitive information by identifying and flagging potential sensitive data within the scanned document that appears to include personal data and/or classified data and thus the presence of information is identified in the scanned portion of the document).

As to claim 7, the combination of Ribani in view of Feng teaches wherein determining the at least one part of the region contains sensitive information is based on an interaction of a user with the application (Ribani: paragraphs 38-39 disclose the user may deem the flagged data by the processor to be sensitive data and choose the data he/she wants hidden).

As to claim 9, the combination of Ribani in view of Feng teaches comprising, selectively concealing sensitive information in at least one of a plurality of parts of the region ( Ribani: paragraph 39 discloses the user may select a start and an endpoint of sensitive data to be hidden. The sensitive data may be located in one location or in more than one location of the scanned document).

As to claim 10, the combination of Ribani in view of Feng teaches comprising: receiving a sequence of images of the region (Ribani: paragraph 18 and Figure 2 shows different stages of the scanned document shown on the GUI, and any number of stages and the corresponding sequence of scanned images may occur); concealing, in a first image included in the sequence, sensitive information in a first part of the region (Ribani: paragraph 20 and Figure 2, stage 220-2 describes the stage of a second image subsequent to that of stage 220-1 discussed in paragraph 19, the GUI identifies the sensitive data as sensitive data and is depicted as reference number 224-2; paragraph 20 further discloses the options of the user to conceal the sensitive data by blurring or cropping the sensitive data; paragraph 23 reveals upon complete of the edit the user can preview the scan document and return to stage 220-1. For further editing, the user may select edit in 226-1 and return to stage 220-2 again to edit another portion of the document) ; and concealing, in a second image included in the sequence, sensitive information in a second part of the region (Ribani: paragraphs 22-23 disclose stage 220-3, another image in the sequence, subsequent to stage 220-2, where the sensitive data has been cropped in response to a command from a user; stage 220-3 include option 226-3 which allow for a user to further edit-blur or crop- another area of the scanned document).

As to claim 11, the combination of Ribani in view of Feng teaches wherein identifying the at least one part of the region is based on a distance of the at least one part from a border of the region (Feng: paragraph 8 discloses the sensitive data is position and protected according to a region where the sensitive data is located and a distance between a featured region and boundaries/borders of the region).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify/update Ribani’s system for concealing sensitive information with Feng’s teachings of image templates such that sensitive information that is being transmitted, read, or stored by a front- end system via an application program is automatically covered/concealed (paragraph 4 of Feng). 
In addition, the combination of Ribani in view of Feng do not specify  automatically determining a respective position or location. However, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).
                It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the generated templates of Feng to have automatically identified boundaries and relative positions of the featured regions because provision of an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art as specified in Venner.

As to claim 12, the combination of Ribani in view of Feng teaches comprising providing a screen recording in which sensitive information is concealed ( Feng: paragraph 4 reveal that the image that has the covered/concealed sensitive information can be transmitted, read, presented to an application program. Ribani: paragraph 43 discloses in response to the sensitive data being hidden and the scanning portion of the device completing the scan, the processor may send the document with the sensitive data hidden over a network to a cloud-based storage, an email address, or network folder).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify/update Ribani’s system for concealing sensitive information with Feng’s teachings of image templates such that sensitive information that is being transmitted, read, or stored by a front- end system via an application program is automatically covered/concealed (paragraph 4 of Feng). 
In addition, the combination of Ribani in view of Feng do not specify  automatically determining a respective position or location. However, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).
                It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the generated templates of Feng to have automatically identified boundaries and relative positions of the featured regions because provision of an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art as specified in Venner.

As to claim 13, Ribani teaches a method (Figure 4) of concealing sensitive information in a screenshot(paragraph 8 discloses the present disclosure provides a method for the hiding of sensitive data prior to printing the image document or sending the image document to cloud-based storage; sending/saving the image document to cloud-based storage is recited in paragraph 43), the method comprising, using a computer processor(Figure 3 shows the processor which the method is executed on, see paragraphs 24-25): 
receiving a screenshot of a monitor from an application (Figure 4 step 442 “Receiving a scan of a document at a device” and step 444 “Displaying the scan of the document via a graphical user interface on the device”, see paragraphs 36-37; paragraph 44 discloses the scanned document on the GUI may be in the form of an image); 
determining at least one part of the screenshot includes sensitive information(Figure 4, reference number 446 “Determining, using a processor on the device, the document contains sensitive data”; paragraph 38); 
automatically concealing the sensitive information in the screenshot to thus generate a modified screenshot(Figure 4, reference number 448 “Hiding, using the processor, the sensitive data in response to receiving a command via the graphical user interface to hide the sensitive data”; paragraph 38 reveals the device may automatically hide the sensitive data); and 
storing the modified screenshot(paragraph 43 discloses the modified scanned document is sent/stored  to a cloud-based storage).
Ribani does not teach generating an application model that identifies the application by automatically determining a respective position or location of the at least one part of the region and concealing the sensitive information in the image based on the application model.
Feng teaches generating an application model (paragraph 36 discloses generating a predetermined image template; paragraph 30 also reveal that the image templates can also be prestored in the system. Thus a received input image is a credit card corresponds to a pre-stored or generated credit card template. The image template has a feature region and specific information region stored) that identifies the application by automatically determining a respective position or location of the at least one part of the region (paragraph 36 reveals that in generating the image template, boundaries and relative positions of the featured/ at least one part of the region is identified; paragraph 30 reveal that matching the image with the predetermined image template based on the identified boundaries/location to determine a specific information region of the image.  Paragraph 30 reveals a received input image that is a credit card corresponds to a pre-stored or generated credit card template. The image template has a feature region and specific information region stored, which is compared with the received image) and automatically concealing the sensitive information in the image based on the application model (paragraph 30 reveal that the region contains sensitive information and processing is performed on the specific information region of the image based on the matched predetermined image template. The processing includes performing pseudo digital/alphabet processing on the region, performing fuzzy processing; paragraph 4 reveal that the processing method of the invention covers the sensitive information).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify/update Ribani’s system for concealing sensitive information with Feng’s teachings of image templates such that sensitive information that is being transmitted, read, or stored by a front- end system via an application program is automatically covered/concealed (paragraph 4 of Feng). 
In addition, the combination of Ribani in view of Feng do not specify  automatically determining a respective position or location. However, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).
                It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the generated templates of Feng to have automatically identified boundaries and relative positions of the featured regions because provision of an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art as specified in Venner.

As to claim 14, Ribani teaches a system (Figure 3) comprising: 
a memory (Figure 3 shows a “ Machine Readable storage Medium”); and 
a controller (Figure 3, reference number 305 “Processor”) configured to: 26Attorney Docket No.: P-601128-US 
receive an image of a region of a monitor (Figure 4 step 442 “Receiving a scan of a document at a device” and step 444 “Displaying the scan of the document via a graphical user interface on the device”, see paragraphs 36-37; paragraph 44 discloses the scanned document on the GUI may be in the form of an image), the region including information presented by an application(paragraph 8 discloses the preview of document is presented via the GUI); 
identify at least one part of the region(paragraph 20 discloses the device may identify the location of sensitive data automatically; paragraph 37 discloses the user may view/identify the scan portion of the image document on the GUI); 
determine whether or not the at least one part includes sensitive information(Figure 4, reference number 446 “Determining, using a processor on the device, the document contains sensitive data”; paragraph 38); 
if the at least one part includes sensitive information then: conceal the sensitive information in the image to thus generate a modified image(Figure 4, reference number 448 “Hiding, using the processor, the sensitive data in response to receiving a command via the graphical user interface to hide the sensitive data”; paragraphs 39-40 ); and 
provide the modified image to a recorder(paragraph 43 discloses the modified scanned document is sent/stored to a cloud-based storage).
Ribani does not teach generating an application model that identifies the application by automatically determining a respective position or location of the at least one part of the region and concealing the sensitive information in the image based on the application model.
Feng teaches generating an application model (paragraph 36 discloses generating a predetermined image template; paragraph 30 also reveal that the image templates can also be prestored in the system. Thus a received input image is a credit card corresponds to a pre-stored or generated credit card template. The image template has a feature region and specific information region stored) that identifies the application by automatically determining a respective position or location of the at least one part of the region (paragraph 36 reveals that in generating the image template, boundaries and relative positions of the featured/ at least one part of the region is identified; paragraph 30 reveal that matching the image with the predetermined image template based on the identified boundaries/location to determine a specific information region of the image.  Paragraph 30 reveals a received input image that is a credit card corresponds to a pre-stored or generated credit card template. The image template has a feature region and specific information region stored, which is compared with the received image) and concealing the sensitive information in the image based on the application model (paragraph 30 reveal that the region contains sensitive information and processing is performed on the specific information region of the image based on the matched predetermined image template. The processing includes performing pseudo digital/alphabet processing on the region, performing fuzzy processing; paragraph 4 reveal that the processing method of the invention covers the sensitive information).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify/update Ribani’s system for concealing sensitive information with Feng’s teachings of image templates such that sensitive information that is being transmitted, read, or stored by a front- end system via an application program is automatically covered/concealed (paragraph 4 of Feng). 
In addition, the combination of Ribani in view of Feng do not specify  automatically determining a respective position or location. However, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).
                It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the generated templates of Feng to have automatically identified boundaries and relative positions of the featured regions because provision of an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art as specified in Venner.

As to claim 15, the combination of Ribani in view of Feng teaches wherein the controller is further configured to identify the location of the at least one part of the region based on the relative location of the at least one part within the region(Feng: Figure 6 and paragraph  30 reveal that identifying a location of the at least part of the region is based on a relative location region of the template/model. Ribani: paragraph 20 discloses the device may identify the location of at least one part/part that has sensitive data within the scanned region/document based on the relative location of the scanned document; paragraph 37 discloses the user may view/identify the scan area/portion of the image document on the GUI).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify/update Ribani’s system for concealing sensitive information with Feng’s teachings of image templates such that sensitive information that is being transmitted, read, or stored by a front- end system via an application program is automatically covered/concealed (paragraph 4 of Feng). 
In addition, the combination of Ribani in view of Feng do not specify  automatically determining a respective position or location. However, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).
                It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the generated templates of Feng to have automatically identified boundaries and relative positions of the featured regions because provision of an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art as specified in Venner.

As to claim 16, the combination of Ribani in view of Feng teaches wherein the controller is further configured to recalculate the location of the at least one part of the region upon detecting a change of dimensions of the region(Feng: paragraph 36 reveal calculating a pixel-distance between the featured region and the boundaries and determining a pixel-based size of the feature region. Ribani: paragraphs 19-20 disclose recalculating the location of the at least one part upon detecting a change of dimensions of the region is done by the zooming in or zooming out feature of the scanned image document which change the dimension of the viewed region on the GUI).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify/update Ribani’s system for concealing sensitive information with Feng’s teachings of image templates such that sensitive information that is being transmitted, read, or stored by a front- end system via an application program is automatically covered/concealed (paragraph 4 of Feng). 
In addition, the combination of Ribani in view of Feng do not specify  automatically determining a respective position or location. However, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).
                It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the generated templates of Feng to have automatically identified boundaries and relative positions of the featured regions because provision of an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art as specified in Venner.

As to claim 17, the combination of Ribani in view of Feng teaches wherein the controller is further configured to identify the at least one part of the region based on a title (Feng: Figure 6, feature region 1 in the template shown corresponds to identifying the at least one part based on the respective position or location of a title).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify/update Ribani’s system for concealing sensitive information with Feng’s teachings of image templates such that sensitive information that is being transmitted, read, or stored by a front- end system via an application program is automatically covered/concealed (paragraph 4 of Feng). 
In addition, the combination of Ribani in view of Feng do not specify  automatically determining a respective position or location. However, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).
                It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the generated templates of Feng to have automatically identified boundaries and relative positions of the featured regions because provision of an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art as specified in Venner.

As to claim 18, the combination of Ribani in view of Feng teaches wherein the controller is further configured to determine the at least one part contains sensitive information based on identifying presence of information in the at least one part(Ribani: paragraph 38 discloses the processor may determine the sensitive information by identifying and flagging potential sensitive data within the scanned document that appears to include personal data and/or classified data and thus the presence of information is identified in the scanned portion of the document).

Claims 6 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ribani et al US 20190075218 (hereinafter Ribani) in view of Feng et al US 20160055393 (hereinafter Feng) in further  view of Skinner et al US 20200042837 (hereinafter Skinner).
	
As to claim 6, the combination of Ribani in view of Feng teaches all the limitations recited in claim 5 above. The combination of Ribani in view of Feng does not teach wherein determining the at least one part of the region contains sensitive information is based on optical character recognition (OCR) applied to the information in the least one part of the region to detect a relevant string.
Skinner teaches wherein determining the at least one part of the region contains sensitive information is based on optical character recognition (OCR) applied to the information in the least one part of the region to detect a relevant string (paragraph 78 discloses OCRing is used to detect and localize confidential information).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ribani’s method for concealing sensitive information in view of Feng’s teachings of image templates with Skinner’s method of OCR to detect sensitive information to classify text in documents involving images suited for screen-content sharing application (paragraph 20 of Skinner).

As to claim 19, the combination of Ribani in view of Feng teaches all the limitations recited in claim 18 above. The combination of Ribani in view of Feng does not teach wherein the controller is further configured to determine the at least one part of the region contains sensitive information based on optical character recognition (OCR) applied to the least one part.
Skinner teaches wherein the controller is further configured to determine the at least one part of the region contains sensitive information based on optical character recognition (OCR) applied to the least one part(paragraph 78 discloses OCRing is used to detect and localize confidential information).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ribani’s system for concealing sensitive information in view of Feng’s teachings of image templates with Skinner’s method of OCR to detect sensitive information to classify text in documents involving images suited for screen-content sharing application (paragraph 20 of Skinner).

As to claim 20, the combination of Ribani in view of Feng and Skinner teaches wherein the controller is further configured to determine the at least one part of the region contains sensitive information based on an interaction of a user with the application(Ribani: paragraphs 38-39 disclose the user may deem the flagged data by the processor to be sensitive data and choose the data he/she wants hidden).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ribani et al US 20190075218 (hereinafter Ribani) in view of Feng et al US 20160055393 (hereinafter Feng) in further  view of Yoon et al US 20200134774 (hereinafter Yoon).

As to claim 8, the combination of Ribani in view of Feng teaches all the limitations recited in claim 1 above. The combination of Ribani in view of Feng does not teach wherein concealing the sensitive information includes changing a value of each of a set of pixels to a predefined value common to each of the set of pixels.
Yoon teaches wherein concealing the sensitive information includes changing a value of each of a set of pixels to a predefined value common to each of the set of pixels (paragraphs 47 and 49 disclose the computer device is able to change a pixel value of the selected target pixel to a specific value, and among the altered pixels is the hidden data).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ribani’s method for concealing sensitive information in view of Feng’s teachings of image templates with Yoon’s teachings of altering the pixels of portion of an image to conceal secret information to remove hidden data without damaging the quality of an image document (paragraph 79 of Yoon).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Lim US 20170180605 (hereinafter Lim).

Lim teaches receiving a sequence of images of the region (Figure 7, reveals the copy of ID is obtain, wherein a first image is the first side of the ID card, reference number 720, and the second image is the back side of the ID card, reference number 730) ; concealing, in a first image included in the sequence, sensitive information in a first part of the region (paragraph 94 reveal that the sensitive information region 722 of the first image is encoded. This is also shown in Figure 8B, reference number 821) ; and concealing, in a second image included in the sequence, sensitive information in a second part of the region(paragraph 94 reveal that the sensitive information region 731 of the second image is encoded. This is also shown in Figure 8B, reference number 841) as recited in claim 10.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA FARROW whose telephone number is (571)272-1856. The examiner can normally be reached M - F 7:30--5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571)272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.F/Examiner, Art Unit 2437                 

/BENJAMIN E LANIER/Primary Examiner, Art Unit 2437